Case 1:18-cr-00030-JMS Document 162 Filed 11/23/20 Page 1 of 11        PageID #: 741




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


 UNITED STATES OF AMERICA,                   CR. NO. 18-00030 JMS-02

             Plaintiff,                      ORDER DENYING MOTION FOR
                                             COMPASSIONATE RELEASE, ECF
       vs.                                   NO. 155

 DAVIN TANAKA,                (02)

             Defendant.


  ORDER DENYING MOTION FOR COMPASSIONATE RELEASE, ECF
                        NO. 155

                              I. INTRODUCTION

             Defendant Davin Tanaka (“Defendant”) moves pro se, pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), for compassionate release from FCI Lompoc

(“Lompoc”). The court determines that Defendant has failed to show

extraordinary and compelling reasons to warrant release, and, even if he had, the

court would deny his Motion based on a consideration of the applicable 18 U.S.C.

§ 3553(a) factors. Thus, for the following reasons, Defendant’s Motion is

DENIED.

///

///
Case 1:18-cr-00030-JMS Document 162 Filed 11/23/20 Page 2 of 11          PageID #: 742




                               II. BACKGROUND

             Defendant is a 27-year-old inmate incarcerated at Lompoc with a

projected release date of July 23, 2027. See https://www.bop.gov/inmateloc/ (last

visited November 23, 2020).

             On October 24, 2018, Defendant pled guilty without a plea agreement

to one count of conspiracy to distribute, and possess with intent to distribute, 50

grams or more of methamphetamine (count 1), and one count of possession with

intent to distribute 50 grams or more of methamphetamine (count 3). See ECF No.

89; see also Presentence Investigation Report (“PSR”) ¶ 5, ECF No. 119 at PageID

# 412. On March 11, 2019, Defendant was sentenced to a total term of 132 months

imprisonment, and a total term of four years of supervised release. ECF Nos. 126

& 129. On May 29, 2020, the Ninth Circuit affirmed the sentence in a

memorandum disposition. ECF No. 153.

             Defendant submitted a request for compassionate release to Lompoc’s

Warden on July 27, 2020. See ECF No. 155 at PageID # 727. It appears that the

Warden has not responded to that request. Id. at PageID # 725. On September 14,

2020, Defendant filed the instant pro se Motion seeking compassionate release and




                                          2
Case 1:18-cr-00030-JMS Document 162 Filed 11/23/20 Page 3 of 11                  PageID #: 743




appointment of counsel. Id.1 On November 18, 2020, the Government filed its

Response. ECF No. 161.

               The court decides the motion without a hearing pursuant to Local

Rule 7.1(c).

                                    III. DISCUSSION

A.     Legal Standard

               Defendant moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018, which provides as

relevant:

               [T]he court, upon motion of the Director of the Bureau of
               Prisons, or upon motion of the defendant after the
               defendant has fully exhausted all administrative rights to
               appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days
               from the receipt of such a request by the warden of the
               defendant’s facility, whichever is earlier, may reduce the
               term of imprisonment . . . after considering the factors set
               forth in [18 U.S.C.] section 3553(a) to the extent that
               they are applicable, if it finds that—



       1
          Pursuant to this court’s April 21, 2020 Temporary Order Regarding Motions for
Compassionate Release During the Covid-19 Pandemic, on September 15, 2020 this court
referred Defendant’s Motion to the Office of the Federal Public Defender (“FPD”) to contact the
Defendant to determine if the FPD would represent Defendant. ECF No. 156. On October 13,
2020, the FPD declined to represent Defendant, and the court then denied Defendant’s request to
appoint counsel. ECF Nos. 159-60. And although the court provided Defendant an option to
submit a supplement to his Motion for Compassionate Release, he never did so. See ECF No.
160.

                                               3
Case 1:18-cr-00030-JMS Document 162 Filed 11/23/20 Page 4 of 11         PageID #: 744




                   (i) extraordinary and compelling reasons warrant
             such a reduction;
             ....
             and that such a reduction is consistent with applicable
             policy statements issued by the Sentencing
             Commission[.]
             Thus, the court may reduce Defendant’s sentence if: (1) Defendant

has exhausted the required administrative remedies; (2) Defendant has shown that

“extraordinary and compelling reasons” warrant the reduction; and (3) the

reduction is consistent with applicable Sentencing Commission’s policy

statements. Here, it appears that Defendant has exhausted his administrative

remedies. See ECF No. 155.

             The United States Sentencing Commission’s policy statement, United

States Sentencing Guideline (“Guideline”) § 1B1.13, provides, as relevant to

Defendant, that the court may grant a motion for compassionate release only if,

after consideration of the applicable § 3553(a) factors, the court determines that

extraordinary and compelling reasons exist to warrant a sentence reduction, the

defendant is not a danger to another person or to the community, and a sentence

reduction is consistent with the policy statement.

             Guideline § 1B1.13 provides three specific examples of extraordinary

and compelling reasons for compassionate release—the defendant’s terminal

medical condition, deterioration of health due to advanced age, and extenuating

                                          4
Case 1:18-cr-00030-JMS Document 162 Filed 11/23/20 Page 5 of 11          PageID #: 745




family circumstances—along with a fourth, catch-all provision granting discretion

to the Bureau of Prisons (“BOP”) Director to determine whether other

extraordinary and compelling reasons exist. See Guideline § 1B1.13 cmt. n.1(A)-

(D). In a detailed analysis, this court previously determined that the “discretion to

determine whether ‘other’ extraordinary and compelling reasons exist granted by

[Guideline § 1B1.13 cmt. n.1(D)] to the BOP Director applies equally to the court

when ruling on motions for compassionate release.” United States v. Hernandez,

2020 WL 3453839, at *4 (D. Haw. June 24, 2020); see also United States v.

Brooker, 976 F.3d 228, 237 (2d Cir. 2020) (“[T]he First Step Act freed district

courts to consider the full slate of extraordinary and compelling reasons that an

imprisoned person might bring before them in motions for compassionate

release.”). The court incorporates its Hernandez analysis here.

B.    Extraordinary and Compelling Reasons Do Not Warrant Release

             Defendant bears the burden to establish extraordinary and compelling

reasons that warrant compassionate release. See, e.g., United States v. Bogema,

2020 WL 6150467, at *3 (D. Haw. Oct. 20, 2020) (citations omitted). Here,

Defendant contends that he should be released from custody because he previously

contracted COVID-19 while at Lompoc, and he continues to have body aches, loss

of memory, and vision problems. ECF No. 155 at PageID # 725.


                                          5
Case 1:18-cr-00030-JMS Document 162 Filed 11/23/20 Page 6 of 11          PageID #: 746




              That Defendant previously contracted COVID-19 and has since

 recovered counsels, albeit slightly, against a finding of extraordinary or

 compelling reasons to warrant granting the motion for compassionate release.

  As stated by the CDC in response to the question “[c]an people who recover

  from COVID-19 be re-infected with SARS-CoV-2?”:

             CDC is aware of recent reports indicating that persons
             who were previously diagnosed with COVID-19 can be
             re-infected. These reports can understandably cause
             concern. The immune response, including duration of
             immunity, to SARS-CoV-2 infection is not yet
             understood. Based on what we know from other viruses,
             including common human coronaviruses, some
             reinfections are expected. Ongoing COVID-19 studies
             will help establish the frequency and severity of
             reinfection and who might be at higher risk for
             reinfection.

 https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html (last visited November

 23, 2020). The CDC also states that “[c]ases of reinfection of COVID-19 have

 been reported but are rare.” https://www.cdc.gov/coronavirus/2019-ncov/if-you-

 are-sick/quarantine.html (last visited November 23, 2020).

             Some courts have concluded that the dangers associated with COVID-

 19 are not a ground for relief for someone who had the disease and recovered. See

 e.g., United States v. Risley, 2020 WL 4748513, at *6-7 (E.D. Cal. Aug. 17, 2020);

 United States v. Molley, 2020 WL 3498482, at *2 (W.D. Wash. June 29, 2020);


                                          6
Case 1:18-cr-00030-JMS Document 162 Filed 11/23/20 Page 7 of 11                 PageID #: 747




 United States v. Malecki, 2020 WL 4013050, at *5 (W.D.N.Y. July 16, 2020);

 United States v. Zubkov, 2020 WL 2520696, at *3 (S.D.N.Y. May 18, 2020);

 United States v. Hennessey, 2020 WL 4209020, at *1 (D. Minn. July 22, 2020).

 Others have concluded an inmate recovered from COVID-19 may still be able to

 demonstrate extraordinary circumstances justifying release from custody. See

 United States v. Yellin, 2020 WL 3488738, at *3 (S.D. Cal. June 26, 2020); United

 States v. Sholler, 445 F. Supp. 3d 265, 271 (N.D. Cal. May 15, 2020).

              Further, at 27 years old, Defendant is not in a high-risk age group. As

stated by the CDC:

              As you get older, your risk for severe illness from
              COVID-19 increases. For example, people in their
              50s are at higher risk for severe illness than people
              in their 40s. Similarly, people in their 60s or 70s
              are, in general, at higher risk for severe illness than
              people in their 50s. The greatest risk for severe
              illness from COVID-19 is among those aged 85 or
              older.

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

adults.html (last visited November 23, 2020).

              Next, although Lompoc2 certainly was a COVID-19 “hot spot” several

months ago, the same is not true at the present time. BOP reports that 944 inmates


       2
         FCI Lompoc presently houses 945 inmates. See bop.gov/locations/institutions/lof/ (last
visited November 23, 2020).

                                               7
Case 1:18-cr-00030-JMS Document 162 Filed 11/23/20 Page 8 of 11                     PageID #: 748




have been tested for COVID-19 at Lompoc, and 701 tests have returned positive.

See https://www.bop.gov/coronavirus/ (COVID-19 resource page) (last visited

November 23, 2020). But BOP currently reports that there are no “confirmed

active cases” at Lompoc FCI. See https://www.bop.gov/coronavirus/.3

               The court finds that based on the existing evidence, Defendant has

failed to demonstrate that extraordinary and compelling reasons warrant

compassionate release.


       3
            In his Motion, Defendant refers to ongoing litigation involving conditions at Lompoc in
the Central District of California. See ECF No. 155 at PageID ## 725-26. The court is aware
that Dr. Homer Venters filed a report in that litigation on September 25, 2020. See, e.g.,
Bogema, Cr. No. 16-00451 JMS, ECF No. 299-1 (Venters’ report). The court has carefully
considered Dr. Venters’ report and findings. The report describes Lompoc’s response to the
“unprecedented challenge” of COVID-19 as “exhibit[ing] both significant strengths and serious
deficiencies” and goes on to state that “[o]verall, the COVID-19 response at . . . Lompoc is
characterized by some evidence-based strategies being superimposed on a grossly inadequate
system of health care.” Id. at PageID # 2327. The report predicts that current shortcomings in
Lompac’s COVID-19 response are likely to increase the risk of inmates contracting COVID-19
and anticipates those who do become ill are likely to face higher risks of serious illness and
death. These concerns around the “health system” at Lompoc “create a strong mandate for more
vigorous consideration and processing of compassionate release applications.” Id. at PageID ##
2328-29.
         Although the court is sympathetic to the increased risk facing incarcerated individuals
during the pandemic, the present conditions at Lompac do not, at least absent evidence of more
serious health complications affecting Defendant, provide a basis for his compassionate release.
First, it is unclear from the report that conditions at Lompac are materially worse than at other
BOP facilities. Indeed, while access to paper towels is described as worse than at other facilities,
the report also indicates that Lompac’s creation of a dedicated hospital unit to care for COVID-
19 patients is “superior to any other effort [Venters] ha[s] seen in [his] 12 facility COVID-19
inspections.” Id. at PageID #2318. Moreover, the quantitative evidence before the court
demonstrates that COVID-19 at Lompoc is presently well-contained. In short, although the court
certainly does not discount the problems facing Lompoc at the present time, Defendant has failed
to meet his burden to demonstrate extraordinary and compelling reasons to justify his release
given his age and health conditions.


                                                 8
Case 1:18-cr-00030-JMS Document 162 Filed 11/23/20 Page 9 of 11                   PageID #: 749




C.     Section 3553(a) Factors

              Even if Defendant had demonstrated that extraordinary and

compelling reasons exist to justify compassionate release, the court would deny the

motion based on a consideration of the applicable § 3553(a) factors.

              As relevant to this case, the § 3553(a) factors include: (1) the nature

and circumstances of the offense and the history and characteristics of the

defendant; 4 and (2) the need for the sentence imposed “(A) to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant; and (D) to provide

the defendant with needed educational or vocational training, medical care, or

other correctional treatment in the most effective manner[.]” 18 U.S.C.

§ 3553(a)(1)-(2). And under the parsimony clause, the court must “impose a

sentence sufficient, but not greater than necessary, to comply with the purposes set

forth” in § 3553(a)(2).

              Defendant trafficked in substantial quantities of methamphetamine.

See PSR ¶¶ 34-37, ECF No. 119 at PageID ## 418-19. In total, Defendant was


       4
         As part of the § 3553(a) analysis, the court considers Defendant’s post-offense conduct,
including his rehabilitation while in custody. See Pepper v. United States, 562 U.S. 476, 491
(2011).

                                                9
Case 1:18-cr-00030-JMS Document 162 Filed 11/23/20 Page 10 of 11                  PageID #: 750




 held responsible for 5.84 kilograms of ice. Id. at PageID # 419.

               Further, Defendant has a conviction in 2011 for Burglary II and a

 conviction in 2013 for Burglary I. Id. ¶¶ 49, 51, ECF No. 119 at PageID ## 420-

 21. And, Defendant committed the instant offense while serving a term of

 probation for the Burglary I conviction. Id. ¶ 53, ECF No. 119 at PageID # 422.

               Finally, Defendant still has the majority of his sentence to serve—he

 is not scheduled for release from custody until July 23, 2027.5

               Considering all the § 3553(a) factors, including the offense conduct,

 Defendant’s criminal history, and the time remaining on Defendant’s sentence,

 reducing Defendant’s sentence to time served would severely undermine the goals

 of sentencing set forth in § 3553(a)(2).

                                    IV. CONCLUSION

               In sum, the court finds that Defendant has not established the requisite

 extraordinary and compelling reasons to warrant compassionate release, and, even

 if he did, the court would deny the motion based on the relevant § 3553(a) factors.


        5
            When evaluating the § 3553(a) factors, courts consider the amount of time remaining
 on a defendant’s sentence—whether short or long—in determining whether to grant
 compassionate release. See e.g., United States v. Pawlowski, 967 F.3d 327, 330-31 (3d Cir.
 2020); United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020); United States v. Maka,
 2020 WL 2544408, at *4 (D. Haw. May 19, 2020); United States v. Bogdanoff, 459 F. Supp. 3d
 653659 (E.D. Pa. 2020); United States v. Farmer, 2020 WL 4057550, at *2 (N.D. Ohio July 20,
 2020); cf. United States v. Moskop, 2020 WL 1862636, at *1-2 (S.D. Ill. Apr. 14, 2020); United
 States v. Steffey, 2020 WL 3840558, at *1 (D. Nev. July 8, 2020).

                                               10
Case 1:18-cr-00030-JMS Document 162 Filed 11/23/20 Page 11 of 11                 PageID #: 751




 Further, for all the reasons set forth above, the court declines to recommend to the

 BOP that Defendant be placed in home custody.

              For the foregoing reasons, Defendant’s Motion for Compassionate

 Release, ECF No. 155, is DENIED.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, November 23, 2020.




                                             /s/ J. Michael Seabright
                                            J. Michael Seabright
                                            Chief United States District Judge




 United States v. Tanaka, Cr. No. 18-00030 JMS (02), Order Denying Motion for Compassionate
 Release, ECF No. 155




                                             11
